[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 26, 2008
                              No. 07-10437                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 06-00041-CR-RLV-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MIGUEL DOMINGO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (February 26, 2008)

Before ANDERSON, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Michael R. Duponte, retained counsel for Miguel Domingo in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. As

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Domingo’s convictions and

sentences are AFFIRMED.




                                          2